hBYRNES, Judge.
Plaintiff, George Kutzgar, bought this suit against the defendant-appellee, The Presbytery of South Louisiana, and numerous other named individuals, basically for removing plaintiff from the Presbytery’s list of approved lay preachers. The trial court sustained the Presbytery’s exception of lack of subject matter jurisdiction. Plaintiff filed a Motion to Amend Judgment, which was denied by the trial court. In its reasons for judgment the trial court treated plaintiffs Motion to Amend Judgment as a motion for new trial. The appellee does not object to this action by the trial court, and we find it consistent with the substance of plaintiffs motion, if not the title. It is from the denial of his Motion to Amend Judgment (new trial) that plaintiff brings this appeal. We affirm.
Plaintiff in his petition alleges a number of items of monetary damages. However, plaintiff repeats in his brief to this Court the representation he made in connection with his Motion To Amend Judgment in the trial court to the effect that he seeks no monetary damages. Instead plaintiff stresses that he “merely wants to find out what happened.” Plaintiff insists that the only relief he seeks is “mere discovery,” but dis*265covery is not an end in itself. Discovery is a procedural device |2in pursuit of relief. It does not exist in the absence of a request for relief or for perpetuation of testimony in contemplation of potential litigation. Plaintiff seeks no relief. Therefore, there is nothing to be gained in allowing the plaintiff to amend his petition in order to reinstate his claim against the Presbytery of South Louisiana.
For the foregoing reasons the judgment of the trial court is affirmed.

AFFIRMED.

BARRY, J., concurs.